November 19, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    INWOOD FOREST COMMUNITY IMPROVEMENT ASSOCIATION,
                        Appellant

NO. 14-14-00825-CV                          V.

 ELIO ARCE, ROBERT BURCHFIELD, DOROTHY BURCHFIELD, JUAN
  ORTIZ, LUXCIOLA ORTIZ, ALMA JEAN DOOLING, DONNA EBELT,
 CYNTHIA FOSS, DAVID FOSS, KATHRYN KERR HIX, RENE LOERA,
    ADOLFO LONG, KELLY McCLOUD, CHARLOTTE McMILLAN,
MARICELA MENDEZ, MARTIN MENDEZ, INEZ M. NORMAN, AND OLGA
                      SANCHEZ, Appellees
               ________________________________

       This cause, an appeal from the purported oral grant of appellees’ motions to
dismiss under the Texas Citizens Participation Act (TCPA), on September 15,
2014, was heard on the transcript of the record. The motions were denied by
operation of law on October 16, 2014. Appellant has moved to dismiss the appeal
in the event the motions to dismiss were denied by operation of law. Accordingly,
we grant appellant’s motion. The appeal is DISMISSED.

      We order appellees, jointly and severally, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.